

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “WARRANTS”), AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THE WARRANTS (THE “WARRANT SHARES”), HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
ANY STATE SECURITIES LAWS AND NEITHER THE WARRANTS NOR THE WARRANT SHARES OR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.


No. W-____
     
Number of Warrants:_________
 



Original Issue Date: November 3, 2008


PACIFIC COAST NATIONAL BANCORP
 WARRANT CERTIFICATE


Pacific Coast National Bancorp, a California corporation (the “Company”), hereby
certifies that, for value received, __________________, or registered assigns,
is the registered holder (the “Holder”) of the number of warrants (“Warrants”)
set forth above, each Warrant entitling the Holder to purchase one share of the
Company’s common stock, par value $.01 per share (the “Shares”), at an exercise
price (the “Exercise Price”) of $4.75 per Share, subject to adjustment as
provided in Section 11 herein.
 
The Warrants evidenced by this Warrant Certificate are part of a series of
similar warrants issued by the Company on the Original Issue Date.
 
 
1.
Term of Warrants.  The term for the exercise of the Warrants shall begin on the
Original Issue Date and shall expire at 5:00 p.m. San Clemente, California time,
on November 3, 2011 (the “Expiration Time”).

 
 
2.
Exercise of Warrants.  The Holder may exercise the Warrants by delivering to the
secretary of the Company: (i) this Warrant Certificate; (ii) a written notice to
the Company specifying the number of Shares with respect to which the Warrants
are being exercised; and (iii) a check for the full amount of the aggregate
Exercise Price for the Shares being acquired.

 
 
3.
Delivery of Shares; Partial Exercise.    Upon receipt of the items set forth in
Section 2, and subject to the terms set forth herein, the Company shall promptly
deliver to, and register in the name of, the Holder a certificate or
certificates representing the number of Shares acquired by exercise of the
Warrants, which shall contain a legend stating the restrictions on transfers of
such Shares as

 
 
 
 

 
 
 
 
 
 
described in Section 4. In the event of a partial exercise of the Warrants, a
new Warrant Certificate, in substantially the form of this Warrant Certificate,
evidencing the number of Shares that remain subject to the Warrants shall be
issued by the Company to the Holder or to his, her or its duly authorized
assigns.

 
 
4.
Restrictions on Transfer.  By accepting the Warrants evidenced by this Warrant
Certificate, the Holder represents that the Holder understands that the Warrants
and the Shares that may be acquired upon exercise of the Warrants have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws and further understands that neither the Warrants
nor the Shares acquired upon exercise of the Warrants or any interest therein
may be offered, sold, pledged, assigned or otherwise transferred unless (a) a
registration statement with respect thereto is effective under the Act and any
applicable state securities laws or (b) the Company receives an opinion of
counsel, which counsel and opinion are satisfactory to the Company, to the
effect that such securities may be offered, sold, pledged, assigned or
transferred in the manner contemplated without an effective registration
statement under the Act or applicable state securities laws.

 
 
5.
Registration of Transfer and Exchange.    

 
 
(a)
The Company shall keep, or cause to be kept, at its principal place of business
or at such other location designated by the Company, a register or registers in
which, subject to such reasonable regulations as the Company may prescribe and
subject to compliance with Section 4, a registrar and transfer agent (the
“Securities Registrar”) shall register this Warrant Certificate and any
transfers thereof as permitted hereby (“Securities Register”).  The initial
Securities Registrar shall be the secretary of the Company, and thereafter, the
Securities Registrar may be removed and/or appointed as authorized by the
Company.

 
 
(b)
Upon surrender of this Warrant Certificate for registration of transfer, subject
to compliance with Section 4, the Company shall issue and deliver to the Holder
or his, her or its duly authorized assigns, one or more new Warrant Certificates
of like tenor and in like aggregate amount.

 
 
(c)
At the option of the Holder, this Warrant Certificate may be exchanged for other
Warrant Certificates of like tenor and in like aggregate amount upon surrender
of the Warrant Certificates to be exchanged. Upon such surrender, the Company
shall issue and deliver to the Holder or his, her or its duly authorized
assigns, one or more new Warrant Certificates of like tenor and in like
aggregate amount.

 
 
(d)
Upon presentation or surrender of this Warrant Certificate for registration of
transfer or exchange, in addition to complying with Section 4, this Warrant
Certificate shall be accompanied (if so required by the Company or the
Securities Registrar) by a written instrument or instruments of transfer, in
form satisfactory to the Company or the Securities Registrar, duly

 
 
 
2

 
 
 
 
 
 
executed by the registered Holder or by such Holder’s duly authorized attorney
in writing.

 
 
6.
Replacement of Warrant Certificates.    

 
 
(a)
Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant Certificate and, in the case of
loss, theft or destruction, on delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of mutilation, on
surrender and cancellation of this Warrant Certificate, the Company shall issue
and deliver to the Holder or his, her or its duly authorized assigns, one or
more new Warrant Certificates of like tenor and in like aggregate amount. In the
case of loss, theft or destruction of this Warrant Certificate, prior to the
issuance of a replacement Warrant Certificate, the Company may also require that
a bond be posted in such amount as the Company may determine is necessary as
indemnity against any claim that may be made against it with respect to such
Warrant Certificate.

 
 
(b)
The Warrants evidenced by this Warrant Certificate shall be held and owned under
the express condition that the provisions of this Section are exclusive with
respect to the replacement of this Warrant Certificate in the event of its
mutilation, destruction, loss or theft and shall preclude (to the extent lawful)
all other rights and remedies, notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement or payment of
negotiable instruments or other securities without their surrender.

 
 
(c)
Upon the issuance of a new Warrant Certificate under this Section, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Company and its agents and
counsel) connected therewith.

 
 
7.
Persons Deemed Holders.    Prior to the due presentment of this Warrant
Certificate for registration of transfer or exchange, the Company, any
Securities Registrar and any other agent of the Company may treat the person in
whose name this Warrant Certificate is registered in the Securities Register as
the sole Holder of this Warrant Certificate and of the Warrants represented by
this Warrant Certificate for all purposes whatsoever, and shall not be bound to
recognize any equitable or other claim to or interest in this Warrant
Certificate or in the Warrants represented by this Warrant Certificate on the
part of any person and shall be unaffected by any notice to the contrary.

 
 
8.
Cancellation.    Upon surrender for the purpose of exercise, exchange or
registration of transfer, this Warrant Certificate shall be cancelled by the
Securities Registrar, and no Warrant Certificates shall be issued in lieu
thereof, except as expressly permitted by the provisions hereof.

    
 
 
3

 
 
 
 
 
9.
Stock Dividends, Splits, Etc.

 
 
(a)
If, prior to the Expiration Time, the Company shall subdivide its outstanding
Shares into a greater number of Shares, or declare and pay a dividend of its
Shares payable in additional Shares, the Exercise Price, as then in effect,
shall be proportionately reduced, and the Company shall proportionately increase
the number of Shares then subject to exercise under the Warrants (and not
previously exercised) evidenced by this Warrant Certificate.

 
 
(b)
If, prior to the Expiration Time, the Company shall combine its outstanding
Shares into a lesser number of Shares, the Exercise Price, as then in effect,
shall be proportionately increased, and the Company shall proportionately reduce
the number of Shares then subject to exercise under the Warrants (and not
previously exercised) evidenced by this Warrant Certificate.

 
 
10.
Reorganization, Reclassifications, Consolidation or Merger.    If, prior to the
Expiration Time, there shall be a reorganization or reclassification of the
Shares (other than as provided in Section 9 hereof), or any consolidation or
merger of the Company with another entity, the Holder shall be entitled to
receive, during the remainder of the term of the Warrants and upon payment of
the Exercise Price, the number of shares of stock or other securities or
property of the Company or of the successor entity (or its parent company)
resulting from such consolidation or merger, as the case may be, to which a
holder of Shares, deliverable upon the exercise of the Warrants, would have been
entitled upon such reorganization, reclassification, consolidation or merger;
and, in any case, the Company shall make appropriate adjustments (as determined
by the board of directors of the Company in its sole discretion) in the
application of the provisions with respect to the rights and interests of the
Holder so that the provisions set forth herein (including the adjustment to the
Exercise Price and the number of Shares issuable upon exercise of the Warrants)
shall be applicable, as nearly as may be practicable, to any shares or other
property thereafter deliverable upon the exercise of the Warrants.

 
 
11.
Certificate as to Adjustments; Issuance of New Warrant Certificates.    Within
thirty (30) days following any adjustment provided for in Section 9 or 10
hereof, the Company shall give written notice of the adjustment to the Holder as
provided in Section 13(a) hereof. The notice shall state the Exercise Price as
adjusted and the increased or decreased number of shares purchasable upon the
exercise of the Warrants and shall set forth in reasonable detail the method of
calculation for each. Notwithstanding anything to the contrary set forth herein,
the Company may, at its option, issue a new Warrant Certificate evidencing the
Warrants, in such form as may be approved by the Company, to reflect any
adjustment or change in the Exercise Price and the number or kind of stock or
other securities or property purchasable upon exercise of the Warrants.

 
 
12.
Fractional Shares.    The Company shall not be required to issue fractional
Shares upon the exercise of Warrants. Warrants exercisable for fractional Shares
shall

 
 
 
4

 
 
 
 
 
 
expire as of the Expiration Date, and the Holder of such Warrants shall not be
entitled to any consideration of any kind or nature in respect of such Warrants.

 
 
13.
Miscellaneous.    

 
 
(a)
Any notice or other communication required or permitted to be made hereunder
shall be in writing, duly signed by the party giving such notice or
communication and shall be deemed delivered and effective when given personally
or mailed by first-class registered or certified mail, postage prepaid as
follows (or at such other address for a party as shall be specified by like
notice): (i) if given to the Company, at 905 Calle Amanecer, Suite 100, San
Clemente, California 92673; and (ii) if given to the Holder, at the address set
forth for the Holder on the books and records of the Company. A notice given to
the Company by the Holder with respect to the exercise of the Warrants shall not
be effective until received by the Company.

 
 
(b)
The Company shall at all times, reserve and keep available out of its authorized
and unissued Shares or out of any Shares held in treasury that number of Shares
that will from time to time be sufficient to permit the exercise in full of all
outstanding Warrants evidenced by this Warrant Certificate. The Company shall
take all such action as may be necessary to ensure that all Shares delivered
upon exercise of any Warrants shall, at the time of delivery of the certificates
for such Shares, be duly authorized, validly issued, fully paid and
nonassessable.

 
 
(c)
The Company shall pay when due and payable any and all federal and state
transfer taxes and charges (other any applicable income taxes) that may be
payable in respect of the issuance and delivery of Warrant Certificates or of
certificates for Shares receivable upon the exercise of the Warrants; provided,
however, that the Company shall not be required to pay any tax that may be
payable in respect of the issuance and delivery (i) of any Warrant Certificate
or stock certificate registered in a name other than that of the Holder of the
Warrant Certificate that has been surrendered, or (ii) of any Warrant
Certificate under Section 6.

 
 
(d)
No Holder, in his capacity as such, shall be entitled to vote or receive
dividends or shall be deemed from any other purpose the holder of the Shares or
other securities which may at any time be issuable upon the exercise of such
Warrants. Nothing contained herein shall be construed to confer upon any Holder,
in his capacity as such, any of the rights of a shareholder of the Company,
including any right to vote for the election of directors or upon any matter
submitted to shareholders of the Company at any meeting thereof, to give or
withhold consent to any corporation action, or to receive notices of meeting or
other actions affecting shareholders.

 
 
(e)
The Holder, by accepting this Warrant Certificate, accepts and agrees to the
terms set forth herein.  Such terms shall be binding upon the Company and the
Holder and their respective heirs, successors, representatives and

 
 
 
5

 
 
 
 
 
 
permitted assigns. Nothing expressed or referred to herein is intended or will
be construed to give any person other than the Company or the Holder any legal
or equitable right, remedy or claim under or in respect hereof, or any provision
herein contained, it being the intention of the Company and the Holder that this
Warrant Certificate, the assumption of obligations and statements of
responsibilities hereunder, and all other conditions and provisions hereof are
for the sole benefit of the Company and the Holder and for the benefit of no
other person.

 
 
(f)
The headings contained in this Warrant Certificate are for convenience of
reference only and will not affect in any way the meaning or interpretation of
this Warrant Certificate. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Warrant Certificate shall refer to this
Warrant Certificate as a whole and not to any particular provision in this
Warrant Certificate. Each use herein of the masculine, neuter or feminine gender
shall be deemed to include the other genders. Each use herein of the plural
shall include the singular and vice versa, in each case as the context requires
or as is otherwise appropriate. The word “or” is used in the inclusive sense.
References to a person are also to his, her or its permitted successors or
assigns. No provision of this Warrant Certificate is to be construed to require,
directly or indirectly, any person to take any action, or omit to take any
action, which action or omission would violate applicable law (whether statutory
or common law), rule or regulation.

 
 
(g)
In the event that any provision of this Warrant Certificate shall be deemed to
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 
 
(h)
THIS WARRANT CERTIFICATE AND THE WARRANTS EVIDENCED HEREBY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REGARD TO THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS. IN THE EVENT OF A DISPUTE INVOLVING THIS WARRANT CERTIFICATE
OR THE WARRANTS EVIDENCED HEREBY, THE COMPANY AND THE HOLDER, BY ACCEPTING THIS
WARRANT IRREVOCABLY AGREE THAT VENUE FOR SUCH DISPUTE SHALL LIE EXCLUSIVELY IN
THE STATE AND FEDERAL COURTS LOCATED IN (OR CONTAINING WITHIN THEIR
JURISDICTIONAL AREAS) SAN CLEMENTE, CALIFORNIA.

 
[Signature page follows]
 

 
6
 
 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed under its corporate seal.
 


Dated as of November 3, 2008.



   
PACIFIC COAST NATIONAL BANCORP,
 a California corporation




   
By:
       
Name:
       
Title:
   





[SEAL]
   







Attest:
   




     
Name:
       
Title:
                   



 


 



 
7
 
 
